              Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 1 of 39




 1 Christopher T. Micheletti (SBN 136446)
   Judith A. Zahid (SBN 215418)
 2 Qianwei Fu (SBN 242669)

 3 ZELLE LLP
   44 Montgomery Street, Suite 3400
 4 San Francisco, CA 94104
   Telephone: (415) 693-0700
 5 cmicheletti @zelle.com
   jzahid@zelle.com
 6 qfu@zelle.com

 7
     James R. Martin (SBN 173329)
 8   Jennifer Duncan Hackett (pro hac vice forthcoming)
     ZELLE LLP
 9   1775 Pennsylvania Avenue, NW, Suite 375
     Washington, D.C. 20006
10   Telephone: (202) 899-4100
11   jmartin@zelle.com
     jhackett@zelle.com
12
     Attorneys for Plaintiff Craig Kelly
13
                               UNITED STATES DISTRICT COURT
14
                             NORTHERN DISTRICT OF CALIFORNIA
15
     CRAIG KELLY, on behalf of himself and all            Case No.
16
     others similarly situated,
17
                                  Plaintiff,              CLASS ACTION COMPLAINT
18   vs.
                                                          JURY TRIAL DEMANDED
19   VITOL INC., SK ENERGY AMERICAS,
     INC., SK TRADING INTERNATIONAL CO.
20
     LTD., DAVID NIEMANN, and BRAD
21   LUCAS,

22                                Defendants.
23

24

25

26

27

28
                                       CLASS ACTION COMPLAINT
              Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 2 of 39




 1                                                    TABLE OF CONTENTS

 2   I.          INTRODUCTION ........................................................................................................ 1

 3   II.         JURISDICTION AND VENUE ................................................................................... 3

 4   III.        PARTIES ...................................................................................................................... 4

 5    A.         Plaintiff ......................................................................................................................... 4

 6    B.         Defendants .................................................................................................................... 4

 7   IV.         AGENTS AND CO-CONSPIRATORS ....................................................................... 6

 8   V.          CLASS ACTION ALLEGATIONS ............................................................................. 7

 9   VI.         FACTUAL ALLEGATIONS ....................................................................................... 9

10    A.         California’s Gasoline Market ........................................................................................ 9

11    B.         Gasoline Spot Market Trading In California .............................................................. 11

12    C.         Regulations Governing California Spot Market Trading............................................ 14

13    D.         Defendants’ Participation in the California Spot Market ........................................... 15

14    E.         Defendants’ Unlawful Conduct .................................................................................. 16

15   VII.        PLAINTIFF AND THE CLASS SUFFERED ANTITRUST INJURY ..................... 27

16   VIII.       TOLLING OF THE STATUTES OF LIMITATIONS .............................................. 30

17   IX.         CLAIMS FOR RELIEF .............................................................................................. 32

18   COUNT ONE............................................................................................................................ 32

19   COUNT TWO ........................................................................................................................... 33

20   COUNT THREE ....................................................................................................................... 34

21   COUNT FOUR ......................................................................................................................... 35

22   PRAYER FOR RELIEF ........................................................................................................... 36

23   JURY TRIAL DEMANDED .................................................................................................... 37

24

25

26

27

28                                                                        i
                                                     CLASS ACTION COMPLAINT
              Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 3 of 39




 1            Plaintiff Craig Kelly (“Plaintiff”), on behalf of himself and all others similarly situated,
 2 brings this Class Action Complaint for damages, restitution, and injunctive relief against

 3 Defendants Vitol Inc. (“Vitol”), SK Energy Americas, Inc. (“SK Energy”), SK Trading

 4 International Co. Ltd. (“SK Trading”), David Niemann, and Brad Lucas (collectively

 5 “Defendants”) for violations of, inter alia, Section 1 of the Sherman Act (15 U.S.C. § 1), the

 6 California Cartwright Act (Cal. Bus. & Prof. Code §§16720 et seq.), and the California Unfair

 7 Competition Law (Cal. Bus. & Prof. Code §§ 17200 et seq. (“UCL”)). All allegations herein other

 8 than those concerning the Plaintiff are based on information and belief.

 9                                       I.    INTRODUCTION
10          1.      This lawsuit involves per se unlawful agreements among horizontal competitors—
11   Vitol, SK Energy, and SK Trading, and certain of their employees—to restrain competition in the
12   spot market for gasoline formulated for use in California and in gasoline blending components
13   used in that gasoline.
14          2.      During all relevant times during the time period February 18, 2015 to at least
15   December 31, 2016, Defendants were participants in the spot market for delivery of refined
16   gasoline and gasoline blending components to refineries located in California.
17          3.      Defendants’ illegal scheme commenced as a result of a disruption in certain refining
18   capacity that occurred at the ExxonMobil refinery in Torrance, California on February 18, 2015.
19   Portions of that refinery—specifically the refinery’s cracking unit—exploded in the early morning
20   hours of February 18, 2015 and, as a result, eliminated certain portions of that refinery’s ability to
21   refine alkylates that are blended with gasoline in order to boost octane ratings between February
22   2015 and June 2016.
23          4.      Immediately upon learning of the explosion at the Torrance refinery, Defendants
24   Vitol and SK Energy negotiated large contracts to supply gasoline and gasoline blending
25   components for delivery in California. The largest of these contracts exceeded more than ten
26   million gallons.
27
                                                       1
28
                                         CLASS ACTION COMPLAINT
              Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 4 of 39




 1          5.      Additionally, Defendants Vitol and SK Energy agreed with each other to
 2   manipulate the spot market price for refined gasoline and gasoline blending components so that
 3   they could realize windfall profits on these contracts. Defendants further entered into agreements
 4   with each other to share the profits and disguise their illegal conduct.
 5          6.      The restraint of trade described herein was coordinated by the lead traders for both
 6   Vitol and SK Energy, who were friends and former colleagues at Vitol, and it continued until late
 7   2016, when one of the traders left his position with SK Energy.
 8          7.      Prices for spot market gasoline contracts went up almost immediately for deliveries
 9   to San Francisco and Los Angeles. Empirical studies demonstrate that changes in the wholesale
10   price of gasoline are passed through to retail prices, and that wholesale price increases are passed
11   through much more quickly than wholesale price decreases. In other words, “retail prices continue
12   to respond quickly to increases in the spot price, but they respond more slowly to decreases in the
13   spot price.”1 Gas prices in California have historically been approximately 30 cents a gallon more
14   than the national average. Beginning immediately after the crisis precipitated by the Torrance
15   refinery explosion, however, Californians paid a premium of well over 50 cents over the national
16   average, and continued to do so until well after the explosion’s effects on supply had dissipated.
17          8.      On May 4, 2020, following an investigation by the California Attorney General’s
18   Office, California Attorney General Xavier Becerra filed a complaint (the “AG Complaint”)
19   against these Defendants alleging that they “participated in a scheme to drive up and manipulate
20   the spot market price for gasoline so that they could realize windfall profits on these large contracts
21   to deliver gasoline and gasoline blending components.” According to the AG’s Complaint, the
22   Defendants reached agreements with each other “to manipulate, raise, fix, and tamper with the
23   spot market price of gasoline in California” and “to share the profits and disguise or hide the nature
24   of the scheme.” By doing so, Defendants both augmented and prolonged the harmful effects of
25   1
    Stillwater Associates, California Gasoline Retail Margin Quick to Rise, Slow to Drop, Jan. 10,
26 2020, available at https://stillwaterassociates.com/gasoline-retail-margin-quick-to-rise-slow-to-
   drop/.
27
                                                       2
28
                                         CLASS ACTION COMPLAINT
              Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 5 of 39




 1   the scheme on competition and consumers. Defendants’ conduct became known for the first time
 2   to Plaintiff and the Class upon the filing of the AG Complaint.
 3          9.      Defendants’ agreements violated the Sherman Act and California’s Cartwright Act,
 4   and constituted unlawful, unfair, or fraudulent practices in violation of the UCL. Plaintiff and the
 5   Class were injured because they paid more for gasoline within the State of California than they
 6   would have paid in a retail gasoline market untainted by Defendants’ illegal conduct.
 7                               II.    JURISDICTION AND VENUE
 8          10.     This Court has diversity jurisdiction under 28 U.S.C. §§ 1332(d) and 1367 because
 9   this is a class action in which the amount in controversy is in excess of $5,000,000, excluding
10   interest and costs, and in which some members of the proposed class are citizens of a state different
11   from some Defendants.
12          11.     This Court has personal jurisdiction over the named corporate defendants because
13   each, directly and/or through its ownership or control of subsidiaries: (a) transacted business in
14   the United States, including in this District; (b) are registered to do business in the state of
15   California; (c) had substantial aggregate contacts with the United States, including this District;
16   and/or (d) engaged in anticompetitive acts that were directed at, and had a direct, substantial, and
17   reasonably foreseeable and intended effect of injuring, the business or property of persons and
18   entities residing in, located in, or doing business throughout the United States, including in this
19   District. Defendants conduct business throughout the United States, including in this District, and
20   have purposefully availed themselves of the laws of the United States.
21          12.     This Court also has personal jurisdiction over the named individual defendants
22   because each of these individuals transacted business in this District, had substantial aggregate
23   contacts with this District, and/or engaged in anticompetitive acts that were directed at, and had a
24   direct, substantial, and reasonably foreseeable and intended effect of injuring, the business or
25   property of persons and entities residing in, located in, or doing business in this District.
26          13.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b), (c), and (d),
27
                                                       3
28
                                         CLASS ACTION COMPLAINT
               Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 6 of 39




 1   because a substantial part of the events giving rise to Plaintiff’s claims occurred in this District, a
 2   substantial portion of the affected interstate trade and commerce was carried out in this District,
 3   and one or more of the Defendants do business in this District.
 4          14.     Assignment to the San Francisco or Oakland Division is appropriate under Local
 5   Rule 3-2(c) because a substantial part of the conduct at issue in this case occurred in San Francisco
 6   County.
 7                                          III.    PARTIES
 8             A.   Plaintiff
 9          15.     Craig Kelly is a citizen of California and resident of Auburn, California. Mr. Kelly
10   purchased gasoline within California during the time period February 2015 to December 2017.
11             B.   Defendants
12          16.     Vitol is a Delaware corporation with its principal place of business in Houston,
13   Texas. Vitol operates a trading firm and is a subsidiary of Vitol Holding, B.V., an international
14   energy and commodities company based in the Netherlands. Vitol is registered with the California
15   Secretary of State to conduct business in California. Vitol and a related entity are recidivist
16   participants in unlawful trading conduct. The Federal Energy Regulatory Commission sued Vitol
17   and one of its traders to collect $3.75 million in fines levied against them after finding Vitol’s
18   trading activity manipulated California electricity markets. 2 And Vitol S.A. was fined €5 million
19   by French authorities for manipulating the French southern gas trading point “Peg Sud” between
20   June of 2013 and March of 2014.3
21          17.     SK Energy is a California corporation with its principal place of business in
22   Houston, Texas. During the relevant time period, SK Energy functioned as SK Trading’s
23
     2
24    See Federal Energy Regulatory Comm’n v. Vitol, Inc., No. 2:20-cv-00040-KJM-AC (E.D. Cal.
     Jan. 6, 2020), ECF No. 1.
25   3
     See Reuters, UPDATE1-French regulator fines Vitol 5 mln euros for gas market manipulation
26 (Oct. 9, 2018), available at https://www.reuters.com/article/vitol-france-fine-gas/update-1-
   french-regulator-fines-vitol-5-mln-euros-for-gas-market-manipulation-idUSL8N1WP399.
27
                                                       4
28
                                         CLASS ACTION COMPLAINT
              Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 7 of 39




 1   California trading operation. Defendant SK Energy is an indirect, wholly-owned subsidiary of
 2   Defendant SK Trading.
 3          18.      SK Trading is a South Korean corporation with its principal place of business in
 4   Seoul, South Korea. SK Trading is the parent of SK Energy International and the indirect parent
 5   of SK Energy.
 6          19.      SK Energy and SK Trading are subsidiaries of SK Innovation Co., Ltd., a South
 7   Korean energy company with its principal place of business in Seoul, South Korea.
 8          20.      SK Energy Co., Ltd., a South Korean oil and energy company and affiliate of
 9   Defendants, has a history of violating the Sherman Act, by virtue of its admitted conspiracy with
10   other South Korean entities to rig bids on U.S. Department of Defense contracts to supply fuel to
11   U.S. military bases throughout South Korea beginning in 2005 and continuing until 2016. In
12   March 2019, SK Energy Co., Ltd. agreed to pay $90 million to satisfy civil antirust claims alleged
13   by the U.S.
14          21.      SK Trading dominated and controlled SK Energy, and specifically ratified the
15   illegal conduct engaged in by SK Energy that is described herein. SK Trading and SK Energy
16   Korea list their headquarters at the same address as SK Innovation and SK Energy Co., Ltd.
17          22.      At all times relevant to this Complaint, Defendant SK Energy was an agent and
18   alter ego of Defendant SK Trading, due to the nature and extent of control that SK Trading
19   exercised over SK Energy.
20          23.      At all times relevant to this Complaint, there existed a unity of interest and
21   ownership between SK Energy and SK Trading such that any separateness between them had
22   ceased to exist and SK Trading controlled, dominated, managed, and operated SK Energy.
23          24.      Specifically, SK Trading controlled the business and affairs of SK Energy such that
24   the distinction between the companies were mere technicalities.
25          25.      Additionally, at all times relevant to this Complaint, SK Energy was acting within
26   the course and scope of its agency with the knowledge, consent, permission, authorization, and
27
                                                      5
28
                                         CLASS ACTION COMPLAINT
              Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 8 of 39




 1   ratification, either express or implied, of SK Trading in performing the acts alleged in this
 2   Complaint.
 3           26.       The SK entities were principals, agents, alter egos, joint venturers, partners, or
 4   affiliates of each other, and in doing the acts alleged herein, were acting within the course and
 5   scope of that principal, agent, alter ego, joint venture, partnership, or affiliate relationship.
 6           27.       During the relevant period, Defendant David Niemann was an executive of SK
 7   Energy and was the senior trader responsible for executive trades on the U.S. West Coast,
 8   including in California. Niemann colluded with Brad Lucas from Vitol, as more fully alleged
 9   herein. On information and belief, David Niemann is a resident of Houston, Texas.
10           28.       During the relevant period, Defendant Brad Lucas was an executive of Vitol. Lucas
11   was the primary trader at Vitol with responsibility for trading gasoline and gasoline blending
12   components that were delivered via pipeline within California. As alleged herein, Lucas and
13   Niemann, along with others, colluded to increase the prices of gasoline in California. On
14   information and belief, Brad Lucas is a resident of Houston, Texas.
15                            IV.    AGENTS AND CO-CONSPIRATORS
16           29.       The anticompetitive and unlawful acts alleged against the Defendants in this class
17   action complaint were authorized, ordered or performed by Defendants’ respective officers,
18   agents, employees, or representatives, while actively engaged in the management, direction, or
19   control of Defendants’ businesses or affairs.
20           30.       Defendants’ agents operated under the authority and apparent authority of their
21   principals.
22           31.       Defendants, through their subsidiaries, affiliates and agents operated as a single
23   unified entity.
24           32.       Various persons and/or firms not named as Defendants herein may have
25   participated as co-conspirators in the violations alleged herein and may have performed acts and
26   made statements in furtherance thereof.
27
                                                        6
28
                                          CLASS ACTION COMPLAINT
              Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 9 of 39




 1          33.     Each Defendant acted as the principal, agent or joint venture of, or for, other
 2   Defendants with respect to the acts, violations, and common course of conduct alleged herein.
 3          34.     When Plaintiff refers to a corporate family or companies by a single name in their
 4   allegations of participation in the conspiracy, it is to be understood that the Plaintiff is alleging
 5   that one or more employee or agent of entities within the corporate family engaged in
 6   conspiratorial acts or meetings on behalf of all of the Defendant companies within that family. In
 7   fact, the individual participants in the conspiratorial meetings and discussions did not distinguish
 8   among the entities within a corporate family. The individual participants entered into agreements
 9   on behalf of, and reported these meetings and discussions to, their respective corporate families.
10   As a result, the entire corporate family was represented in meetings and discussions by their agents
11   and were parties to the agreements reached by them. Furthermore, to the extent that subsidiaries
12   within corporate families distributed the alkylate products discussed in this Complaint, these
13   subsidiaries played a significant role in the alleged conspiracy because Defendants wished to
14   ensure that the prices paid for such products would not undercut the pricing agreements reached
15   at these various meetings. Thus, all Defendant entities within the corporate families were active,
16   knowing participants in the alleged conspiracy.
17                             V.    CLASS ACTION ALLEGATIONS
18          35.     Plaintiff brings this action on behalf of himself and as a class action pursuant to
19   Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure, seeking damages and equitable
20   relief on behalf of the following Class:
21                    All persons or entities who purchased refined gasoline at retail
                      in California from February 18, 2015 until the effects of
22
                      defendants’ anticompetitive conduct ceased (the “class
23                    period”). Excluded from the class are Defendants, their
                      parent companies, subsidiaries and affiliates, any co-
24                    conspirators, Defendants’ attorneys in this case, federal
                      government entities and instrumentalities, states and their
25                    subdivisions, all judges assigned to this case, and all jurors in
26                    this case.

27
                                                       7
28
                                         CLASS ACTION COMPLAINT
             Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 10 of 39




 1          36.     The number of class members is so large that individual joinder of all members of
 2   the class is impracticable. Plaintiff believes that there are several million class members who are
 3   geographically dispersed throughout the State of California.
 4          37.     Common questions of law and fact exist as to all class members and predominate
 5   over any questions affecting only individual class members. Among the questions of law and fact
 6   common to the class are:
 7                 a. Whether Defendants and their co-conspirators manipulated the market for the
                      sale of refined gasoline in California;
 8
                   b. Whether Defendants and their co-conspirators entered into agreements to set
 9                    and maintain the price of refined gasoline in California by engaging in
                      trading activity designed to artificially increase the refined gasoline spot
10                    price;
11                 c. Whether Defendants had knowledge of the manipulation;
                   d. Whether Defendants took advantage of the manipulation to charge excessive,
12
                      supracompetitive prices for the sale and distribution of refined gasoline in
13                    California;
                   e. Whether Defendants’ conduct violates the Cartwright Act, Business and
14                    Professions Code section 16700 et seq.;
15                 f. Whether Defendants’ conduct violates the Unfair Competition Law,
                      Business and Professions Code section 17200, et seq.;
16
                   g. Whether Plaintiff and other members of the class were injured in their
17                    business or property by reason of Defendants’ unlawful conduct;
18                 h. The measure of damages suffered by Plaintiff and other members of the class;
                      and
19
                   i. Whether Plaintiff and the members of the class are entitled to restitution or
20                    other equitable relief under the Unfair Competition Law.

21          38.     Plaintiff’s claims are typical of the claims of the members of the class, and Plaintiff

22   will fairly and adequately protect the interests of the class. Plaintiff’s claims arise out of the same

23   common course of conduct giving rise to the claims of the other members of the class. Plaintiff

24   and all members of the class purchased refined gas during the class period and seek relief based

25   on the same legal theories. Plaintiff’s interests are coincident with, and not antagonistic to, those

26   of the other class members, and Plaintiff is represented by counsel who are competent and

27
                                                       8
28
                                         CLASS ACTION COMPLAINT
             Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 11 of 39




 1   experienced in the prosecution of antitrust, unfair competition, and class action litigation.
 2          39.     Class action treatment is a superior method for the fair and efficient adjudication of
 3   the controversy, in that, among other things, such treatment will permit a large number of similarly
 4   situated persons to prosecute their common claims in a single forum simultaneously, efficiently
 5   and without the unnecessary duplication of evidence, effort and expense that numerous individual
 6   actions would engender. The benefits of proceeding through the class mechanism, including
 7   providing injured persons or entities with a method for obtaining redress for claims that it might
 8   not be practicable to pursue individually, substantially outweigh any difficulties that may arise in
 9   management of this class action.
10                               VI.     FACTUAL ALLEGATIONS
11           A.     California’s Gasoline Market
12          40.     Gasoline reaches consumers through a global supply chain that begins with
13   extracting crude oil and transporting it to refineries, mostly via pipelines, marine tankers, and
14   barges. At the refineries, crude oil is processed into gasoline and other petroleum products.
15   Refined gasoline is then transported—again, usually via pipelines, marine tankers, and barges—
16   to storage terminals for wholesale distribution. From there, it is shipped by truck to retail gas
17   stations where consumers fill their tanks. The following chart prepared by the U.S. Governmental
18   Accountability Office (“GAO”) visually depicts this supply chain: 4
19

20

21

22

23

24

25
     4
26    See GAO, Understanding the Factors That Influence the Retail Price of Gasoline, May 2005, at
     2, available at https://www.gao.gov/new.items/d05525sp.pdf.
27
                                                      9
28
                                         CLASS ACTION COMPLAINT
             Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 12 of 39




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12           41.    California is geographically isolated from refining hubs in the rest of the United

13   States. There are no pipelines that ship finished gasoline products into California. When local

14   supplies are insufficient to meet demand in California, additional refined gasoline and gasoline

15   blending components are typically brought into the state on marine vessels.

16           42.    California also has vehicle emissions standards that are more stringent than other

17   areas of the country. Gasoline produced pursuant to these standards is called California

18   Reformulated Gasoline Blendstock for Oxygenate Blending (“CARBOB”). The CARBOB

19   specifications are unique to California; therefore, gasoline used in neighboring states does not

20   meet the CARBOB specification and cannot be used as a substitute source of supply.

21           43.    Most of the CARBOB consumed in California is produced by refineries located in

22   clusters near metropolitan centers in the San Francisco Bay Area and in the greater Los Angeles

23   area.

24           44.    One of the largest refineries in Southern California is located in Torrance,

25   California (the “Torrance Refinery”). The Torrance Refinery produces approximately twenty

26   percent of all of the gasoline sold in Southern California (and ten percent of the statewide supply).

27
                                                      10
28
                                         CLASS ACTION COMPLAINT
                Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 13 of 39




 1   The Torrance Refinery also has the capacity to produce significant quantities of alkylate, a high-
 2   quality gasoline blending component. In 2015, the Torrance Refinery was owned by ExxonMobil
 3   Corp. (“ExxonMobil”).
 4             45.    When unexpected supply disruptions occur, gasoline meeting California’s unique
 5   CARBOB specifications must be sourced from outside of California. Deliveries can take several
 6   weeks to arrive at California’s ports.
 7             B.     Gasoline Spot Market Trading In California
 8             46.    “Spot” purchases refer to fuel that physically changes hands at a refinery gate or
 9   other major pricing hub for delivery on a pipeline or via barge or cargo. Deals are always done in
10   bulk, typically 5,000 barrels (210,000 gallons) to 50,000 barrels (2.1 million gallons). 5
11             47.    There are a number of spot markets around the United States. Spot markets in
12   California include one in San Francisco (for delivery to Northern California refineries located in
13   the Bay Area) and in Los Angeles (for delivery to refineries in greater Los Angeles). The U.S.
14   spot markets are:6
15

16

17

18

19

20

21

22

23

24

25
     5
         See https://www.opisnet.com/product/pricing/spot/.
26
     6
         See http://blog.opisnet.com/spot-fuel-markets-made-simple.
27
                                                      11
28
                                         CLASS ACTION COMPLAINT
                   Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 14 of 39




 1             48.     The prices on the two California spot markets are influenced by gasoline prices on
 2   the New York Mercantile Exchange (“NYMEX”). Prices on the NYMEX are determined in a
 3   centralized market: there are typically thousands of gasoline trades on the NYMEX amounting to
 4   billions of gallons on every trading day. Further, all transactions on the NYMEX are publicly
 5   reported, so pricing is transparent to market participants. 7
 6             49.     NYMEX prices generally reflect large-scale national and international factors,
 7   while the California spot markets react to the NYMEX price as well as regional and local supply
 8   and demand conditions8. In many California spot market transactions, the buyer and the seller
 9   negotiate only the basis, and the final price is determined by adding the basis to the NYMEX
10   price.9
11             50.     “Rack” or “Wholesale” purchases are made along a fuel distribution system—
12   usually at pipeline terminals.       Transactions are conducted in approximately 8,000 gallon
13   increments, the amount of fuel in a typical fuel truck. Companies that re-sell fuel (jobbers) as well
14   as retailers or end users (e.g., trucking companies) pull fuel from the wholesale racks. Wholesale
15   rack prices move up or down each day at 6 p.m. Eastern Time, based on the movements of the
16   spot market.10
17             51.     Wholesale terminals are located throughout the State of California and are located
18   in the following geographically dispersed cities: Bakersfield, Barstow, Brisbane, Carson, Chico,
19   Colton, Eureka, Fremont, Fresno, Imperial, Los Angeles (three locations), Montebello, Orange,
20   Richmond, Sacramento, San Diego, San Francisco, San Jose, Stockton, Van Nuys, and
21   Wilmington.11
22             52.     There are two common grades of CARBOB gasoline that are traded in the San
23   7
         See id.
24   8
         See http://blog.opisnet.com/pricing-101-your-basic-guide-to-pricing-gasoline-and-diesel.
     9
25       See http://blog.opisnet.com/spot-fuel-markets-made-simple.
     10
          See https://www.opisnet.com/product/pricing/rack/.
26
     11
          See https://www.opisnet.com/about/rack-pricing-coverage-city/.
27
                                                       12
28
                                          CLASS ACTION COMPLAINT
              Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 15 of 39




 1   Francisco and Los Angeles spot markets. Regular CARBOB (“Regular”) is the most commonly
 2   traded grade of gasoline. Premium CARBOB (“Premium”) is traded with far less frequency than
 3   Regular. Premium trades at a higher price than Regular. Alkylate is a high-quality gasoline
 4   blending component that can be combined with other blendstocks to create Regular and Premium
 5   gasoline.     Alkylates are critical to achieving the high octane ratings of Premium gasoline
 6   advertised for sale at retail in California.12
 7           53.      Unlike the NYMEX, spot market trades in California for both Regular and Premium
 8   are traded through non-public transactions, sometimes called over-the-counter (“OTC”) trades.
 9   These OTC transactions do not occur on a centralized open exchange like the NYMEX, so prices
10   on the California spot markets are not immediately public. Instead, refiners and traders rely on
11   price-reporting services that report spot market prices from sources that participate in the market,
12   such as traders, refiners, and brokers. 13
13           54.      The Oil Price Information Service, LLC (“OPIS”) is the most widely used reporting
14   service in California. OPIS is a subscription service that publishes a daily OPIS West Coast Spot
15   Market Report (the “Spot Market Report”), which is the industry pricing benchmark used by both
16   buyers and sellers in California. Subscribers to OPIS get the Spot Market Report and can also
17   receive market updates from OPIS throughout the day that include reported deals and other
18   industry news.
19           55.      The Spot Market Report includes, among other gasoline products, the prices for
20   Regular and Premium gasoline contracts for prompt (i.e., near term) delivery in Southern
21   California and in Northern California. The Spot Market Report also contains forward prices for
22   12
      See https://www.eia.gov/todayinenergy/detail.php?id=9971. Approximately 85% of gasoline
23 sold at retail is “regular” gasoline. Another 10% is “premium” gasoline. The remainder is called
   “midgrade” gasoline. “[R]efineries do not produce a midgrade gasoline blend; instead, the
24 middle-octane option is blended at the fuel pump from a given gas station’s supply of regular and
   premium gas.” See https://blog.consumerguide.com/what-is-midgrade-gas/.
25 13
      See https://www.opisnet.com/about/methodology/#wholesale-rack-pricing (“OPIS market
26 assessors follow the marketplace throughout a full day of trading by constant communication
   with designated and approved traders and brokers to discover done deals, bids and offers.”).
27
                                                      13
28
                                          CLASS ACTION COMPLAINT
                Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 16 of 39




 1   Regular and Premium gasoline.
 2             56.    On a daily basis, there are usually many more Regular trades than Premium trades
 3   listed in the Spot Market Report. For example, there could be five, ten, fifteen, or more Regular
 4   trades reported on one day compared to one or no Premium trades. Because trading in Premium
 5   is less common than Regular, a single Premium trade that is reported to OPIS tends to have a
 6   larger impact on the spot market price of gasoline than a single trade of Regular.
 7             57.    Furthermore, as OPIS explains on its website, “[t]he spot market is a critical link in
 8   the price influence chain because it sets the basis for cost-plus formula deals between suppliers
 9   and end users. It also forms the rationale for wholesale fuel price moves every day at 6 p.m. at
10   wholesale racks across the U.S.—which then impacts price increases or decreases at the retail
11   pump”.14
12             58.    OPIS also visually depicts the “price influence chain” between spot prices and the

13   retail prices paid by California consumers:15
14

15

16

17

18

19

20

21

22             C.     Regulations Governing California Spot Market Trading
23             59.    California spot market trading is governed by California’s commodities fraud
24   statute, which provides, among other things, that “willfully employ[ing] any device, scheme, or
25
     14
          See https://www.opisnet.com/product/pricing/spot/.
26
     15
          See http://blog.opisnet.com/spot-fuel-markets-made-simple.
27
                                                        14
28
                                          CLASS ACTION COMPLAINT
             Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 17 of 39




 1   artifice to defraud,” in connection with the purchase or sale of commodity contracts is unlawful.
 2   Corp. Code § 29536(a)–(d).
 3          60.     The Federal Commodity Exchange Act similarly prohibits transactions that are: (1)
 4   “of the character of, or commonly known to the trade as, a ‘wash sale’ or ‘accommodation trade’”;
 5   and (2) “used to cause any price to be reported, registered, or recorded that is not a true and bona
 6   fide price.” 7 U.S.C. § 6c.
 7           D.     Defendants’ Participation in the California Spot Market
 8          61.     During the relevant period, Vitol was an active participant in trading gasoline in

 9   California. Vitol bought and sold spot market contracts for various types of fuel products,

10   including Regular and Premium.

11          62.     Vitol imported gasoline and gasoline blending components (such as alkylate) into

12   California.

13          63.     Vitol employee Brad Lucas (“Lucas”) held the title “USWC Trader.” Lucas was

14   the primary trader at Vitol with responsibility for trading gasoline and gasoline blending

15   components that were delivered via pipeline within California.

16          64.     Lucas reported to John Addison (“Addison”), a Vitol executive who in turn reported

17   to the President of Vitol Americas. In addition to supervising Lucas, Addison also had trading

18   responsibility that included trading gasoline and gasoline blending components that were

19   primarily delivered via marine vessels to locations in the U.S. West Coast, including California.

20          65.     During the relevant period, SK Energy and/or SK Trading were active participants

21   in trading gasoline in California. SK Energy bought and sold spot market contracts for various

22   types of fuel products, including Regular and Premium.

23          66.     SK Trading and/or SK Energy imported gasoline and gasoline blending

24   components (such as alkylate) into California.

25          67.     SK Energy employee David Niemann (“Niemann”) was the senior trader

26   responsible for executing trades on the U.S. West Coast, including California. Another SK Energy

27
                                                      15
28
                                        CLASS ACTION COMPLAINT
                Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 18 of 39




 1   employee, Shelly Mohammed (“Mohammed”), held the role of gasoline scheduler and was

 2   Niemann’s subordinate.

 3             68.    SK Energy functioned as the California trading arm of SK Trading.          While

 4   Niemann and Mohammed were nominally employees of Defendant SK Energy, SK Energy’s U.S.

 5   West Coast Trading Operation was conducted within the continuous and pervasive control and

 6   supervision of SK Trading and its subsidiaries, and SK Trading also specifically reviewed and

 7   approved key decisions to coordinate trading activities with Vitol.

 8             69.    Lucas and Niemann had ample opportunities to collude throughout the duration of
 9   the wrongful conduct outlined in this complaint, via instant messaging, emails and telephone calls,
10   as well as at in-person meetings, dinners, and drinks.
11             E.     Defendants’ Unlawful Conduct
12             70.    SK Energy hired Niemann in August 2014 and Niemann immediately began trading
13   gasoline contracts on the California spot market. Before being hired by SK Energy, Niemann held
14   a similar role at Vitol for approximately ten years. Niemann and Lucas worked together at Vitol,
15   and they maintained contact after Niemann was hired by SK Energy. Throughout the Class period,
16   Niemann and Lucas communicated with each other by instant message, emails, telephone calls,
17   and during in-person meetings, dinners, and drinks.
18             71.    “Fluid catalytic cracking” or “FCC” is an important part of refining crude oil. A
19   FCC unit is a secondary refining unit that produces high-value products like alkylate. 16
20             72.    The Torrance Refinery’s FCC unit produced a significant portion of all the high-
21   octane alkylate produced in California. The alkylate produced at the Torrance Refinery was a key
22   gasoline blending component for Premium gasoline produced in California.

23             73.    During the morning of February 18, 2015, there was a large explosion at the

24   Torrance Refinery. The blast occurred in a part of the FCC unit.

25             74.    The Torrance Refinery was forced to shut down its FCC and reduced production of
26
     16
          See https://www.eia.gov/todayinenergy/detail.php?id=9150.
27
                                                      16
28
                                         CLASS ACTION COMPLAINT
             Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 19 of 39




 1   gasoline products, including alkylate, as repair efforts commenced. As a result of this unplanned
 2   outage at the Torrance Refinery—which did not end until approximately June 2016—ExxonMobil
 3   needed to replace a significant amount of lost alkylate production in California.
 4          75.     Beginning at least as early as late February 2015, Vitol and SK Energy—through
 5   Lucas, Niemann, and others—reached agreements with each other and with third parties to raise,
 6   fix, and otherwise tamper with the price of refined gasoline in California by manipulating OPIS-
 7   reported prices in order to realize supra-competitive profits while limiting bona fide market risk.
 8   The explosion at the Torrance Refinery would act as cover for their illegal efforts to increase the
 9   price of gasoline on the California spot markets.
10          76.     Vitol and SK Energy specifically engaged in trades directly or indirectly between
11   them that were reported to OPIS for the purpose of inflating the OPIS-published price for Regular
12   and Premium gasoline. At times they used the services of an intermediary broker, and sometimes
13   they transacted directly with each other.
14          77.     This conduct was designed to create the illusion of a supply/demand imbalance for
15   refined gasoline and to drive spot market prices to artificial highs during strategic pricing
16   windows.
17          78.     Many of these transactions were “leveraged” because they involved taking losses
18   on the purchase of smaller quantities of gasoline to increase the profits on the sale of larger
19   quantities of gasoline or alkylate.
20          79.     For example, Defendants traded Regular gasoline contracts directly or indirectly
21   with each other at artificially high prices early in the trading day so that OPIS would report
22   artificially inflated purchase price to other market participants. An early purchase during a
23   strategic trading window at an inflated price signals a supply/demand imbalance to the market and
24   thereby artificially inflates spot market prices.
25          80.     Defendants also executed market-spiking trades for Premium gasoline directly or
26   indirectly with each other and third parties, and then reported these trades to OPIS. Because
27
                                                         17
28
                                           CLASS ACTION COMPLAINT
                Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 20 of 39




 1   Premium gasoline trades were rare—often only zero or one of these trades were reported on any
 2   given day—these transactions had a significant impact on the spot market price.
 3             81.    Defendants engaged in market-spiking spot trades for Premium gasoline to increase
 4   the OPIS-reported price for Premium during strategic pricing windows for large sales of alkylates.
 5   While alkylate is a key blending component for Premium gasoline, alkylate is not a separately
 6   reported commodity on California’s spot markets. Consequently, large price contracts for alkylate
 7   were most commonly tied, with a small differential, to the OPIS-reported spot price for Premium
 8   gasoline during the associated pricing window.
 9             82.    Defendants’ manipulation of spot prices for Regular gasoline also affected alkylate
10   contract prices because spot prices for Regular and Premium gasoline often move in tandem.
11             83.    Therefore, to realize supra-competitive profits on alkylate contracts, Vitol and SK
12   worked together to inflate the spot price of Regular and Premium gasoline during key pricing
13   windows, and then coordinated their importation of alkylate into California at these supra-
14   competitive prices.
15             84.    Defendants also executed secondary offsetting or “wash” trades to hide or disguise
16   their conduct, to limit or eliminate bona fide market risk on the reported trades, and to share their
17   anticompetitive profits with each other. Defendants withheld disclosure from OPIS of these
18   “wash” trades between them, or otherwise disguised them by transacting them through brokers or
19   other third parties. These secondary trades were executed at the same time, before, or after the
20   OPIS-reported trades.
21             85.    The CME defines a “wash trade” as follows: “A wash trade is a form of fictitious

22   trade in which a transaction or a series of transactions give the appearance that authentic purchases

23   and sales have been made, but where the trades have been entered without the intent to take a bona

24   fide market position or without the intent to execute bona fide transactions subject to market risk

25   or price competition.”17

26
     17
27        https://www.cmegroup.com/education/courses/market-regulation/wash-trades/definition-of-a-
                                                      18
28
                                          CLASS ACTION COMPLAINT
             Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 21 of 39




 1          86.     By moving in the opposite direction of the reported trade, the secondary transaction
 2   ensured that there was little or no market risk associated with Defendants’ overall conduct.
 3          87.     Defendants called their illegal agreements “joint ventures” or “JVs”, but they were
 4   nothing more than secret agreements between purported competitors to artificially increase spot
 5   market prices for Regular and Premium gasoline in California. These agreements started out as
 6   verbal agreements only, but were later referenced in various writings. During the Class period,
 7   Defendants’ illegal conduct generated millions of dollars of profits for them per month, and Lucas
 8   and Neimann also financially benefitted as a result of their conduct.
 9          88.     The price-spikes caused by Defendants’ illegal conduct were not consistent with
10   prior actual or perceived supply disruptions within California. The following chart, published by
11   Severin Borenstein, chair of the PMAC—which was formed to investigate gasoline pricing in
12   California between late 2014 and the end of 2016—depicts the historically unprecedented change
13   in gasoline pricing in California relative to the United States that was caused by—and lingered—
14   as a result of Defendants’ conduct:18
15

16

17

18

19

20

21

22

23

24
     wash-trade.html (emphasis in original).
25   18
     See Severin Borenstein, California’s Mystery Gasoline Surcharge Continues, Feb. 26, 2018,
26 available at https://energyathaas.wordpress.com/2018/02/26/californias-mystery-gasoline-
   surcharge-continues/.
27
                                                     19
28
                                        CLASS ACTION COMPLAINT
             Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 22 of 39




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14          89.     Nor were the spot market price spikes explained by any actual decrease in gasoline

15   production following the Torrance Refinery explosion. As the PMAC’s Final Report explained,

16   “Energy Commission staff noted that while the ESP tower and FCCU of the refinery remained

17   off-line until June 2016, the refinery could still create finished gasoline from processed blending

18   components, some of which may be imported.” 19

19          90.     In fact, the PMAC demonstrated that overall gasoline production in California was

20   well within the historical five-year production band immediately following the Torrance Refinery

21   explosion and for the remainder of 2015, as depicted in the following chart: 20

22

23

24
     19
      See Petroleum Market Advisory Committee Final Report – December 2014 to November 2016,
25 Sept. 2017 (“PMAC Final Report”), at 12, available at
   https://ww2.energy.ca.gov/business_meetings/2017_packets/2017-09-13/Item_01a.pdf.
26
   20
      Id.
27
                                                     20
28
                                        CLASS ACTION COMPLAINT
             Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 23 of 39




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14          91.    The following chart demonstrates that the Defendants’ spot price manipulation,
15   which was in full swing not later than February 2015, impacted CARBOB spot prices in both San
16   Francisco and Los Angeles, whose markets move in tandem: 21
17

18

19

20

21

22

23

24

25   21
      See Data on California Gasoline Price Margins, at 5, available at
26 https://www.energy.ca.gov/sites/default/files/2019-
   05/Data_on_California_Gasoline_Price_Margins.pdf.
27
                                                  21
28
                                      CLASS ACTION COMPLAINT
               Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 24 of 39




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17             92.   Spot price manipulation increases the price of gasoline at all retailer distribution

18   outlets, whether they supply branded or unbranded gasoline (i.e., gas sold by retail discounters

19   like Arco, Safeway, and Costco). In fact, the PMAC demonstrated that prices for branded and

20   unbranded gasoline move in tandem, with branded pricing slightly higher than unbranded

21   pricing.22

22

23

24

25

26
     22
          See PMAC Final Report, at 29.
27
                                                      22
28
                                          CLASS ACTION COMPLAINT
             Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 25 of 39




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16          93.    No retailer in the State of California was spared cost increases caused by
17   Defendants’ misconduct, and empirical research demonstrates what industry participants have
18   long known—that upstream wholesale price increases are quickly passed on to consumers, but
19   that price declines lag. Jeffery Karrenbock (“Karrenbock”), an economist at the Federal Reserve
20   Bank of St. Louis visually depicted this phenomenon in the following chart: 23
21

22

23

24
     23
25    See Jeffrey D. Karrenbrock, The Behavior of Retail Gasoline Prices: Symmetric or Not?,
   Federal Reserve Bank of St. Louis Rev., 19 (July/Aug. 1991), available at
26 https://pdfs.semanticscholar.org/0f7f/2cff4ed046fecbadee1697aec85834fb65c1.pdf?_ga=2.14840
   6911.934618284.1593395138-207692270.1593395138.
27
                                                    23
28
                                       CLASS ACTION COMPLAINT
                Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 26 of 39




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16              94.   Karrenbock demonstrated econometrically that while wholesale price increases
17   were immediately passed through to retail gasoline price changes, wholesale price declines lagged.
18   He graphed his results as follows:24
19

20

21

22

23

24

25

26
     24
          Id.
27
                                                    24
28
                                        CLASS ACTION COMPLAINT
                Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 27 of 39




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14             95.       Karrenbock noted that his findings are consistent with the comments of industry as
15   the following quotes demonstrate:
16                      “Retail (gasoline) prices go up much faster than they come down.”— a
                         spokesman for the Automobile Association of America. The Wall Street
17                       Journal (Solomon), August 9, 1990.
18                      “Pump prices are fast to respond to rising prices but slower to fall when
                         crude prices fall.”—Antonio Szabo, oil consultant with Bonner & Moore.
19                       The Wall Street Journal (Business Bulletin), August 3, 1989.
20                      “Whenever oil prices fall, there is always this stickiness in gasoline prices
                         on the way down. You never see this stickiness on the way up.”—Ed
21                       Rothschild, energy expert at Citizen Action. New York Times (Wald), July
                         2, 1990.
22
                        “When crude prices go up, product prices tend to rise with crude prices.
23                       But when crude prices go down, product prices tend to lag— they go down
                         slowly.”—John Hilton, oil industry analyst for Argus Research Corp. St.
24
                         Louis Post-Dispatch (Crudele), June 19, 1990. 25
25

26
     25
          See id.
27
                                                          25
28
                                             CLASS ACTION COMPLAINT
              Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 28 of 39




 1            96.    As noted above, the strong connection between wholesale and retail gasoline prices
 2   continues today. As OPIS explains on its website, “[t]he spot market is a critical link in the price
 3   influence chain because it sets the basis for cost-plus formula deals between suppliers and end
 4   users.   It also forms the rationale for wholesale fuel price moves every day at 6 p.m. at
 5   wholesale racks across the U.S.—which then impacts price increases or decreases at the retail
 6   pump.”26
 7            97.    Defendants’ repeated manipulation of the spot market price caused retail gasoline
 8   prices to be higher throughout the class period.
 9            98.    Defendants’ gains came at the expense of consumers throughout California, who
10   use 40 million gallons of gasoline per day. California is the third largest market in the world
11   behind the U.S. as a whole and China.27
12            99.    PMAC concluded its study of the California gasoline market as follows:
13   “Californians continue to pay more than $3 billion per year for gasoline above the levels that could
14   be explained by standard cost analysis. Whether the cause of these excess payments is insufficient
15   competition or logistical impediments, or some combination of these factors, the magnitude of the
16   loss justifies a very significant effort to diagnose its causes and remedy the situation.” 28
17            100.   As demonstrated by the filing of the AG’s Complaint on May 4, 2020, Senior
18   Assistant Attorney General Kathleen Foote and her team of antitrust attorneys were able to pursue
19   a non-public investigation into the causes of gasoline prices following the Torrance Refinery
20   explosion and uncover secret evidence that Defendants had illegally colluded with each other and
21
     26
      See https://www.opisnet.com/product/pricing/spot/ (emphasis added); see also
22 https://stillwaterassociates.com/gasoline-retail-margin-quick-to-rise-slow-to-drop/ (“We note that
   retail prices continue to respond quickly to increases in the spot price, but they respond more
23 slowly to decreases in the spot price.”).
     27
24    See Jude Clemente, Why are California’s Gasoline Prices Always Higher, Forbes
   (Mar. 22, 2015), available at
25 https://www.forbes.com/sites/judeclemente/2015/03/22/why-are-californias-gasoline-
   prices-always-higher/#30bdca9821ff.
26
   28
      See PMAC Final Report, at 33.
27
                                                        26
28
                                         CLASS ACTION COMPLAINT
             Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 29 of 39




 1   third parties to increase the price of gasoline to levels above what competition would have allowed.
 2          101.    The affirmative conduct underlying the illegal conduct alleged herein likely ended

 3   at or around the time that Niemann left SK Energy in late 2016.

 4        VII.     PLAINTIFF AND THE CLASS SUFFERED ANTITRUST INJURY
 5          102.    Defendants’ illicit trading activities had the effect of manipulating the spot price of
 6   refined gasoline, which spot price manipulation translated directly into the retail price of gasoline
 7   paid by California consumers. Defendants’ conduct at issue caused California consumers like
 8   Plaintiff and the Class to pay more for refined gasoline than they otherwise would have.
 9          103.    During the Class Period, Plaintiffs and members of the Class paid artificially
10   inflated prices for gasoline. Gasoline retailers and other resellers of refined gasoline passed on
11   inflated prices to Plaintiffs and members of the Classes. Defendants were unjustly enriched by
12   their gasoline spot price manipulation.
13          104.    The spot market and retail market for refined gasoline are directly linked and
14   intertwined because the spot market for refined gasoline exists to serve the retail market for
15   gasoline. Refined gasoline follows a simple chain of distribution from the wholesale spot market
16   to the retail market for gasoline; e.g., there are typically one or two links between
17   refiners/wholesale racks and consumers purchasing at retail.
18          105.    The spot market price for refined gasoline can be traced to show that changes in the
19   prices paid by participants in the spot market for refined gasoline affect prices paid by Plaintiffs
20   and members of the Class for gasoline sold at retail.
21          106.    While even a monopolist would increase its prices when the cost of its inputs
22   increased, the economic necessity of passing through cost changes increases with the degree of
23   competition a firm faces. The market for refined gasoline downstream from the spot market for
24   refined gasoline is highly competitive. For example, gas stations typically post their prices on
25   large street-side signs. Since consumers are very sensitive to price, gas stations often strive to
26   meet or beat their competitors’ posted rates so they do not lose customers. As a result, competing
27
                                                      27
28
                                         CLASS ACTION COMPLAINT
              Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 30 of 39




 1   gas stations often charge similar or identical prices.
 2           107.    Two antitrust scholars—Professors Robert G. Harris (Professor Emeritus and
 3   former Chair of the Business and Public Policy Group at the Haas School of Business at the
 4   University of California at Berkeley) and the late Lawrence A. Sullivan (Professor of Law
 5   Emeritus at Southwestern Law School and author of the Handbook of the Law of Antitrust)—have
 6   observed that “in a multiple-level chain of distribution, passing on monopoly overcharges is not
 7   the exception: it is the rule.”
 8           108.    As Professor Jeffrey K. MacKie-Mason (Arthur W. Burks Professor for
 9   Information and Computer Science and Professor of Economics and Public Policy at the
10   University of Michigan), an expert who presented evidence in a number of indirect purchaser cases
11   involving Microsoft Corporation, said (in a passage quoted in the judicial decision in that case
12   granting class certification):
13          As is well known in economic theory and practice, at least some of the overcharge
            will be passed on by distributors to end consumers. When the distribution markets
14
            are highly competitive, as they are here, all or nearly the entire overcharge will be
15          passed on through to ultimate consumers . . . . Both of Microsoft’s experts also
            agree upon the economic phenomenon of cost pass through, and how it works in
16          competitive markets. This general phenomenon of cost pass through is well
            established in antitrust laws and economics as well.
17

18           109.    Suppliers of a product will pass through variable cost increases (as opposed to
19   increases in fixed costs) to avoid lost profits. Here, refined gasoline is an important variable cost
20   for refined gasoline wholesalers, distributors, jobbers and retailers. In fact, refined gasoline costs,
21   as a percentage of all retailer costs to sell gasoline, and excluding state and federal taxes, amount
22   to over 85 percent of total costs of gasoline sold at retail.
23           110.    Suppliers of a product will pass through cost increases in inelastic markets. Here,
24   the market for retail gasoline is inelastic, meaning changes in prices have little influence on
25   demand. Demand in the market for refined gasoline is derived from consumer demand for
26   gasoline sold at retail. Suppliers and resellers of refined gasoline can therefore pass through cost
27
                                                       28
28
                                          CLASS ACTION COMPLAINT
             Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 31 of 39




 1   increases without fear of losing sales.
 2           111.   Where there is an industry-wide overcharge, competing purchaser-suppliers will
 3   generally pass through overcharges. Here, the reseller markets for refined gasoline below the spot
 4   market, including the retail market, are highly competitive. In addition, Defendants’ conduct was
 5   not directed at a portion of the California market for refined gasoline. Defendants sought to, and
 6   did, implement a California-wide overcharge. As a result, refined gasoline resellers passed
 7   through the market-wide overcharges they paid for refined gasoline to their customers.
 8           112.   Finally, firms are more likely to pass through non-transitory price increases. Here,
 9   the alleged conspiracy increased prices for refined gasoline over a multi-year period. These were
10   not transitory increases.
11           113.   The extent to which gasoline prices in California were impacted by Defendants’
12   illicit trading activities may be empirically studied to compare the prices that actually prevailed
13   during the class period to those which would have prevailed during the class period absent the
14   conduct of Defendants (the “but-for” prices). The Defendants engaged in a variety of actions
15   designed to manipulate gasoline spot market prices including inflating trades, loss-leader
16   transactions, wash trades, and unreported trades, among other activities. There exist empirical
17   methodologies that may be employed to quantify the extent to which gasoline prices in the spot
18   market were manipulated by Defendants’ conduct.
19           114.   Economists have developed techniques to isolate and understand the relationship
20   between one “explanatory” variable and a “dependent” variable in those cases when changes in
21   the dependent variable are explained by changes in a multitude of variables, even when all such
22   variables may be changing simultaneously.           That analysis—called regression analysis—is
23   commonly used in the business world, academia, and in litigation to determine the impact of a
24   price increase on a product (or service) that is an assemblage of costs. Thus, it is possible to isolate
25   and identify only the impact of an increase in the spot price of gasoline on downstream resellers’
26   prices for refined gasoline even though such resale may require other costs that may be changing
27
                                                       29
28
                                          CLASS ACTION COMPLAINT
             Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 32 of 39




 1   over time. A regression model can explain how variation in the spot price of refined gasoline
 2   affects changes in the retail price of gasoline. In such models, the price of refined gasoline in the
 3   spot market would be treated as an independent or explanatory variable. The model can isolate
 4   how changes in the price of the refined gasoline in the spot market impact the price of gasoline in
 5   the retail market while controlling for the impact of other price-determining factors.
 6          115.     The precise amount of the overcharge impacting the price of refined gasoline in the
 7   spot market can be measured and quantified. Commonly used and well-accepted economic
 8   models can be used to measure both the extent and the amount of the overcharge passed through
 9   the chain of distribution. Thus, the economic harm to Plaintiff and class members can be
10   quantified.
11          116.     By reason of the violations of the antitrust law alleged herein, Plaintiff and
12   members of the Class have sustained injury to their businesses or property, having paid higher
13   prices for retail gasoline than they would have paid in the absence of Defendants’ illegal contract,
14   combination, or conspiracy, and, as a result, have suffered damages in an amount presently
15   undetermined. This is an antitrust injury of the type that the antitrust laws were meant to punish
16   and prevent.
17                  VIII.   TOLLING OF THE STATUTES OF LIMITATIONS
18          117.     Class member purchases of gasoline within four years prior to the filing of this

19   Complaint are not barred by the applicable four-year statute of limitations and are not required to

20   be tolled in order to be actionable.

21          118.     Plaintiff and the Class did not know of Defendants’ illegal conduct until the

22   California Attorney General filed his complaint against Defendants on May 4, 2020. Further,

23   Plaintiff and the Class had no reason to believe that they paid prices for gasoline that were affected

24   by Defendants’ illegal conduct prior to that date, and thus had no duty to investigate the claims set

25   forth in this Complaint until May 4, 2020. Defendants’ secret joint venture agreements were

26   inherently self-concealing.

27
                                                      30
28
                                            CLASS ACTION COMPLAINT
             Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 33 of 39




 1          119.   Additionally, Defendants engaged in affirmative conduct that was designed to

 2   mislead and conceal their illegal conduct. For example, Vitol’s Lucas affirmatively mislead the

 3   California Energy Commission (“CEC”) about the true cause of high prices for gasoline that

 4   followed the Torrance Refinery explosion in February 2015. On August 16, 2016, he told the

 5   PMAC, including Kathleen Foote, Senior Assistant Attorney General and Chief of the Antitrust

 6   Division, that high gasoline prices were caused by a lack of transparency by ExxonMobil, rather

 7   than Defendants’ illegal manipulation of spot market prices. Lucas stated:

 8          So you know, last year we brought in quite a few cargos into L.A., both alkaloid
            (phonetic) and finish CARBOB that went through Kinder Morgan’s system and
 9
            sold direct to Exxon and some other refiners. You know, one of the big things that
10          this whole conversation has entailed is about the high prices. One of the reasons
            why, in my opinion, was the lack of transparency with what was going on with
11          Torrance. Because if you remember when it first blew up back in February, there
            was like an eternal rolling one-month period where they were going to get back up
12          and running. And they kept saying next month, next month, next month. So the
13          trading companies in general, it takes four to five weeks to ship a cargo out, if
            Exxon is coming back up they’re not going to ship into closed ARB. So because
14          there was no real timeline of when Exxon was going to come back up and running,
            we would generally not—you don’t put cargos on the water and ship them to the
15          West Coast just on a punt, basically, hoping that you can sell them when they get
            there. That’s what happened with that one cargo that was done by another trading
16          company who sent it out there, at which point in time the market had collapsed, and
17          so he was unable to sell it, and so he sailed it away again. So that’s what happened
            with that one. So if there was more transparency with what was going on with
18          refinery maintenance, when it was going to come back up, it would have allowed
            us to see if it was more—if we were going to be able to land these cargos and
19          actually into a competitive market. If Exxon is back up and running the market is
            going to fall dramatically. So basically kind of that lack of information kept cargos
20          at bay. There were still a lot shipped into the West Coast, but not as many as could
21          have been or would have been done. If we had actually known that Exxon was
            going to be down for over a year there would have been a much bigger import play
22          over that time frame.29

23
            120.   Moreover, Defendants repeatedly misled OPIS about the true nature of their trading
24

25   29
      See PMAC August 16, 2016 Meeting Transcript at 129:24-131:10, available at
26 https://www.energy.ca.gov/data-reports/planning-and-forecasting/petroleum-market-
   advisory-committee.
27
                                                     31
28
                                        CLASS ACTION COMPLAINT
              Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 34 of 39




 1   activities by reporting artificially high spot trades directly or indirectly between them, but

 2   concealing the existence of offsetting wash trades that reduced or effectively limited any market

 3   risk in the primary trade.

 4            121.   Additionally, the California Attorney General, as representative of the people of the

 5   State of California, obtained tolling agreements with Defendants that are applicable to the claims

 6   of Plaintiff and the Class, in whole or in part. These tolling agreements have effective dates of

 7   August 3, 2018, and March 8, 2019, respectively. Defendants and the California Attorney General

 8   subsequently executed additional tolling agreements to extend the termination dates of the tolling

 9   periods specified in the original agreements.

10            122.   Accordingly, to the extent that tolling is necessary to advance some or all of the

11   claims alleged by Plaintiff and the Class, the four-year statutes of limitations governing claims

12   under the Sherman Act, the Cartwright Act, and the UCL were tolled at least until May 4, 2020

13   pursuant to the injury-discovery rule, the doctrine of fraudulent concealment, and by virtue of

14   express tolling agreements between the California Attorney General and Defendants.

15                                     IX.     CLAIMS FOR RELIEF
16                                               COUNT ONE
17                                       Violation of the Sherman Act
18                                (15 U.S.C. § 1—Injunctive Relief Only)
19                                           (Against all Defendants)
20            123.   Plaintiff hereby repeats and incorporates by reference each of the preceding

21   paragraphs as though fully set forth herein. Plaintiff brings this claim on behalf of himself and the

22   Class.

23            124.   Defendants entered into and engaged in a continuing combination, conspiracy or

24   agreement to unreasonably restrain trade or commerce in violation of Section 1 of the Sherman

25   Act (15 U.S.C. § 1) by artificially restraining competition with respect to the price of gasoline

26   within the State of California.

27
                                                       32
28
                                             CLASS ACTION COMPLAINT
              Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 35 of 39




 1           125.     Defendants’ activities constitute a per se violation of Sections 1 of the Sherman

 2   Act.

 3           126.     Defendants’ anticompetitive and unlawful conduct has proximately caused injury

 4   to Plaintiff and members of the Class by restraining competition and thereby raising, maintaining

 5   and/or stabilizing the price of gasoline at levels above what would have occurred if competition

 6   had prevailed.

 7           127.     Plaintiff and members of the Class have been injured and will continue to be injured

 8   in their businesses and property by paying higher gasoline prices than they would have paid and

 9   will pay in the absence of the combination and conspiracy.

10           128.     Pursuant to 15 U.S.C. § 26, Plaintiff and members of the Class are entitled to an

11   injunction against Defendants, preventing and restraining the violations alleged herein.

12                                             COUNT TWO
13                                     Violation of the Cartwright Act
14                    (California Business and Professions Code section 16720 et seq.)
15                                         (Against all Defendants)
16           129.     Plaintiff incorporates by reference and realleges the preceding allegations as though

17   fully set forth herein.

18           130.     Defendants entered into and engaged in a continuing combination, conspiracy or

19   agreement to unreasonably restrain trade or commerce in violation of California Business and

20   Professions Code § 16720 et seq. by artificially restraining competition with respect to the price

21   of gasoline within the State of California.

22           131.     Defendants’ activities constitute a per se violation of the Cartwright Act.

23           132.     Defendants’ anticompetitive and unlawful conduct has proximately caused injury

24   to Plaintiff and members of the Class by restraining competition and thereby raising, maintaining

25   and/or stabilizing the price of gasoline at levels above what would have occurred if competition

26   had prevailed. Plaintiff and members of the Class accordingly seek treble damages and injunctive

27
                                                       33
28
                                          CLASS ACTION COMPLAINT
              Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 36 of 39




 1   relief pursuant to California Business and Professions Code section 16750(a).

 2                                           COUNT THREE
 3                               Violation of the Unfair Competition Law
 4                  (California Business and Professions Code section 17200 et seq.)
 5                                        (Against all Defendants)
 6           133.    Plaintiff incorporates by reference and realleges the preceding allegations as though

 7   fully set forth herein.

 8           134.    Defendants committed acts of unfair competition, as described above, in violation

 9   of the UCL.

10           135.    Defendants’ conduct constitutes an “unlawful” business practice within the

11   meaning of the UCL, and includes, without limitation, the following:

12                  Violating the Sherman and Cartwright Acts, as set forth above;

13                  Engaging in, among other actions, wash sales and otherwise manipulating the

14                   benchmark prices reported on the California gasoline spot market in violation of

15                   California Corporations Code §§ 29535, 29536, 29537, 29538 and the

16                   Commodity Exchange Act, 7 U.S.C. § 1 et seq.

17           136.    Defendants’ conduct separately constitutes an “unfair” business practice within the

18   meaning of the UCL because Defendants’ practices have caused and are “likely to cause

19   substantial injury” to the Plaintiff and the members of the Class that is not “reasonably avoidable”

20   by them.

21           137.    Defendants’ conduct, as alleged herein, is and was contrary to public policy,

22   immoral, unethical, oppressive, unscrupulous and/or substantially injurious to consumers. Any

23   purported benefits arising out of Defendants’ conduct do not outweigh the harms caused to the

24   victims of Defendants’ conduct.

25           138.    Defendants’ conduct is also “unfair” because it is contrary to numerous

26   legislatively-declared policies, as set forth in the Sherman Act, the Cartwright Act, the California

27
                                                      34
28
                                         CLASS ACTION COMPLAINT
              Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 37 of 39




 1   Corporations Code and in the Commodities Exchange Act. Here, Defendants’ conduct not only

 2   violates the letter of the law, but it also contravenes the spirit and purpose of each of those statutes.

 3   The conduct threatens an incipient violation of each of those laws and has both an actual and a

 4   threatened impact on competition.

 5           139.   Defendants’ conduct, as described above, also constitutes a “fraudulent” business

 6   practice within the meaning of the UCL. Defendants’ trading activity on the California gasoline

 7   spot market fraudulently raised the price of gasoline above the competitive level through fictitious

 8   “wash” trades and other manipulative conduct that did not shift economic risk for the transaction

 9   to an arm’s length counterparty. This conduct was designed to deceive—and did deceive—other

10   market participants about the true supply and demand situation for gasoline in order to artificially

11   increase the price of gasoline in California.

12           140.   Plaintiff and the members of the Class have suffered injury in fact and have lost

13   money as a result of Defendants’ violations of the UCL in that they paid more for gasoline than

14   they would have paid in a competitive market. They are therefore entitled to restitution and

15   injunctive relief pursuant to California Business and Professions Code §17203.

16                                             COUNT FOUR
17                    Unjust Enrichment, Restitution and Disgorgement of Profits

18                                         (Against All Defendants)

19          141.    Plaintiff incorporates by reference and realleges the preceding allegations as though

20 fully set forth herein.

21          142.    Defendants have been unjustly enriched through overpayments by Plaintiff and the

22 Class and their resulting profits.

23          143.    Under common law principles of unjust enrichment, Defendants should not be

24 permitted to retain the benefits conferred via overpayments by class members.

25          144.    Plaintiff and the Class seek restitution and disgorgement of all profits resulting from

26 such overpayments and establishment of a constructive trust from which Plaintiff and the Class

27
                                                        35
28
                                          CLASS ACTION COMPLAINT
             Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 38 of 39




 1 may seek restitution.

 2                                      PRAYER FOR RELIEF
 3                    WHEREFORE, Plaintiff requests that the Court enter judgment on his behalf and
 4   on behalf of the Class defined herein, by adjudging and decreeing that:

 5                    A.     This action may proceed as a class action, with Plaintiff serving as the
                             Class Representative, and with Plaintiff’s counsel as Class Counsel;
 6
                      B.     Defendants have contracted, combined and conspired in violation of the
 7                           Sherman Act and Cartwright Act;
 8                    C.     Defendants have violated the UCL by engaging in conduct that constitutes
                             unlawful, unfair and fraudulent business practices;
 9
                      D.     Plaintiff and the Class have been injured in their business and property as
10                           a result of Defendants’ violations;
11                    E.     Plaintiff and the Class are entitled to recover three-fold damages and/or
                             restitution, and that a joint and several judgment in favor of Plaintiff and
12
                             the Class be entered against Defendants in an amount subject to proof at
13                           trial;

14                    F.     Plaintiff and the Class are entitled to pre-judgment and post-judgment
                             interest on the damages awarded them, and that such interest be awarded
15                           at the highest legal rate;

16                    G.     Plaintiff and the Class are entitled to equitable relief appropriate to
                             remedy Defendants’ past and ongoing restraint of trade, including:
17
                               i.      A judicial determination declaring the rights of Plaintiff and the
18                                     Class, and the corresponding responsibilities of Defendants; and
19                            ii.      Issuance of a permanent injunction against Defendants and their
                                       parents, subsidiaries, affiliates, successors, transferees,
20                                     assignees and the respective officers, directors, partners, agents,
                                       and employees thereof and all other persons acting or claiming
21
                                       to act on their behalf from violations of the law as alleged herein.
22                    H.     Defendants are to be jointly and severally responsible financially for the
23                           costs and expenses of a Court-approved notice program through post and
                             media designed to give immediate notification to the Class;
24
                      I.     Plaintiff and the Class recover their costs of this suit, including reasonable
25                           attorneys’ fees as provided by law; and

26                    J.     Plaintiff and the Class receive such other or further relief as may be just
                             and proper.
27
                                                     36
28
                                        CLASS ACTION COMPLAINT
             Case 4:20-cv-04339-KAW Document 1 Filed 06/29/20 Page 39 of 39




 1                                    JURY TRIAL DEMANDED
 2                  Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury
 3 of all the claims asserted in this Complaint that are so triable.

 4   Dated: June 29, 2020                          /s/ Christopher T. Micheletti
                                                   Christopher T. Micheletti (SBN 136446)
 5                                                 Judith A. Zahid (SBN 215418)
 6                                                 Qianwei Fu (SBN 242669)
                                                   ZELLE LLP
 7                                                 44 Montgomery Street, Suite 3400
                                                   San Francisco, CA 94104
 8                                                 Telephone: (415) 693-0700
                                                   cmicheletti @zelle.com
 9
                                                   jzahid@zelle.com
10                                                 qfu@zelle.com

11                                                 James R. Martin (SBN 173329)
                                                   Jennifer Duncan Hackett (pro hac vice
12                                                  forthcoming)
                                                   ZELLE LLP
13
                                                   1775 Pennsylvania Avenue, NW, Suite 375
14                                                 Washington, D.C. 20006
                                                   Telephone: (202) 899-4100
15                                                 jmartin@zelle.com
                                                   jhackett@zelle.com
16
                                                   Attorneys for Plaintiff Craig Kelly
17

18

19

20

21

22

23

24

25

26

27
                                                     37
28
                                        CLASS ACTION COMPLAINT
